 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOhio Poly Corporation and District Lodge 79 of theInternational Association of Machinists and Aero-space Workers, AFL-CIO. Case 8-AC- 102October 16, 1979DECISION ON REVIEW AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSANI) PENEI..OOn March 7, 1979, the Regional Director for Re-gion 8 issued his Decision and Order Amending Cer-tification in the above-entitled proceeding, in whichhe granted Petitioner's request and amended the Cer-tification of Representative issued in Case 8-RC11217 by substituting "District Lodge 79 of the Inter-national Association of Machinists and AerospaceWorkers, AFL-CIO" for "Ohio Poly Corp. Employ-ees Independent Union." Thereafter, in accordancewith the National Labor Relations Board Rules andRegulations, Series 8, as amended, the Employer fileda timely request for review, in which it contended,inter alia, that officially reported Board precedent re-quires that the petition be dismissed and the questionof representation raised herein he resolved only by aBoard-conducted election.By telegraphic order dated April 24, 1979, the Na-tional Labor Relations Board (Member Murphy dis-senting) granted the Employer's request for review.Thereafter, the Board received a timely brief on re-view from the Employer and a submission from thePetitioner which was untimely and accordingly re-turned.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review' andmakes the following findings:The issue in this case is whether an affiliation voteshould be honored where certain employees in theunit were not eligible for membership in the incum-bent union and thus were not eligible to vote on thequestion of affiliation with another union, but theirnumber was insufficient to affect the results of theaffiliation vote.The operative facts can be briefly stated:Ohio Poly Corp. Employees Independent Union(herein the Independent) has represented the Em-Specifically, the issue of the validity of "members-only" union affiliationelections under the circumstances herein. The request for review is herebydenied as to all other issues raised, except as noted for Member Penello in fn.6.ployer's employees since 1974 and was certified as therepresentative of the production and maintenanceemployees in early 1978.2 During a strike in Decem-ber 1978. the membership voted 27-3 to affiliate withDistrict Lodge 79 of the International Association ofMachinists and Aerospace Workers, AFL-CIO. Atthe time of the affiliation vote, the bargaining unitcontained 65 employees, of whom 44 were membersof the Independent. The remaining 21 were eitherwillingly nonmembers, probationary employees whocould be nonvoting members until the end of their 90-day probationary period, or maintenance employeeswho, under the Independent's constitution and by-laws, were excluded from membership. There was noevidence of record to indicate that any employees,either member or nonmember, voiced any objectionto the entire affiliation vote process. Although one ortwo probationary employees attended the December22, 1978, meeting, at which the affiliation vote wasconducted, no probationary employee requested per-mission to vote.The Regional Director granted the requestedamendment, noting that the nonmembers were insuf-ficient in number to change the outcome of the voteand that there was no evidence that any employeesobjected to the procedures or that any nonmemberemployee was specifically refused the right to vote.Under these circumstances, the Regional Directorheld that the exclusion of nonmembers from the affili-ation vote was not disqualifying under the recentAmoco decision.3While recognizing that the majority in Amoco heldthat affiliation votes limited to union members maybe valid under some circumstances, the Employer ar-gues in its request for review that this case differssubstantially from the facts in that case and comeswithin its express reservations. In that case, a plural-ity of Chairman Fanning and Member Murphystated that:Where the nonmembers have not unwillinglybeen relegated to the status of onlookers becausethe membership ranks have been closed to them,we do not find their exclusion from an affiliationvote disqualifying.4In this case all employees did not have the right tomembership or the right to participate in the affili-ation vote procedure; maintenance employees wereineligible in all respects.2 The certification lollowed a Stipulation for Certification Upon ConsentElection in Case 8 R(' 11217. The election was held during the term of acontract entered into on December 2, 1975. effective until December 2, 1978,and yearly thereafter unless either party gave written notice of desire toamend, modify, or terminate.Amoco Production Company, 239 NLRB 1195 ( 1979) Members Jenkinsand Penello, dissenting separately )41d at 1196.246 NLRB No. 19104 OHIO POLY CORPORATIONAs noted above, the Board agrees that the issue inthis case is the effect to be given a members-only votefor affiliation when some employees were excludedfrom membership, but disagrees on the consequencesto be given that fact. However, this fact results in amajority of the Board members who would, for differ-ent reasons, refuse to amend the Independent's certi-fication to reflect the affiliation vote and who would,instead, dismiss the petition. Chairman Fanningwould do so because he finds invalid a members-onlyaffiliation vote where a substantial number of em-ployees in the bargaining unit have been excludedfrom membership not by choice or lack of tenure, butby the union's constitution and bylaws. ChairmanFanning notes that here, because of union-imposedrestrictions, the maintenance employees have beenpermanently denied the opportunity to become mem-bers and participate in the affairs of the Independent.5In his opinion, the minimum prerequisite for theBoard's honoring a members-only affiliation vote isthat the employees affected thereby have an opportu-nity at some point in time to become members andobtain voting rights. Thus, although Chairman Fan-ning is reluctant to intrude upon a basically internalI Thus, Chairman Fanning deems the situation surrounding the mainte-nance employees' exclusion to be significantly different from that of theprobationary employees. Because of their status, probationary employeesmay be ineligible for membership until their probation ends but, unlike themaintenance employees herein, the) eventually have an opportunity to ob-tain membership and voting nghts. Normally. Chairman Fanning would notfind that the exclusion of probationary employees, whose disenfranchisementis temporary and frequcntly pursuant to a lack of seniority as set forth in acollective-bargaining agreement. invalidates a members-only union afili-ation vote. See Bear Archer., Division f iror Compiometer Corporation,223 NLRB 1169 11976).union matter, he would not find valid the affiliationvote herein. Member Jenkins would not find anymembers-only vote valid for the reasons he first enun-ciated in his dissent in North Electric Companv, 165NLRB 942. 944 (1967), most recently explicated atlength in his dissent in part in Providence MedicalCenter, 243 NLRB 714, 715-717 (1979). MemberPenello would apply the principles set forth in Anieri-can Bridge Division, United States Steel Corporation v.N.L.R.B. inasmuch as the affiliation sought here ofan independent local union with an internationalwould result in a change in the identity of the em-ployees' bargaining representative. Thus, in additionto finding the members-only vote invalid for the rea-sons set forth by Member Jenkins, Member Penellowould find that this case involves a question concern-ing representation which can only be resolved by aBoard-conducted election. See particularly his dissentin part in Providence Medical Center. supra at 717719, in which he fully articulated his position on affili-ation votes.Accordingly, as a majority of the Board agree tothe result, we shall dismiss the petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.6 457 F.2d 660 (3d Cir. 1972). See also Member Penello's concurring opin-ion in Jasper Seaulng Compam. 231 NLRB 1025. 1026 28 (1977) (ChairmanFanning and Member Murphy dissenting) Member Penello dissents fromthe denial of the Employer's request for reconsideration by the Board of itsposition on the American Bridge doctrine.105